In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00152-CR

RODERICK G. POLK, Appellant                    §    On Appeal from the 371st District Court

                                               §    of Tarrant County (1491853D)

V.                                             §    February 27, 2020

                                               §    Opinion by Justice Gabriel

THE STATE OF TEXAS                             §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the judgment and the incorporated

order to withdraw funds to remove the $147 fine. It is ordered that the judgment of

the trial court is affirmed as modified.

                                           SECOND DISTRICT COURT OF APPEALS



                                           By /s/ Lee Gabriel
                                              Justice Lee Gabriel